STONE, J.,
dissenting. — I do not concur in the foregoing opinion. I do not think that Mrs. Kelly, by private act, such as was adopted in this case, could convert her statutory separate estate into an equitable estate. The record shows that her brother, Slatter, conveyed a one-half interest in the property to her by gift. In the title he made to her he employed words excluding the marital rights. This undivided half interest she acquired and held by virtue of that conveyance, and it was and is her equitable estate. Her contracts fastened a charge on that undivided half interest. The other undivided half, being her statutory estate, she did not charge by her notes and mortgages.—Code of 1876, § 2709; Coleman v. Smith, 55 Ala. 368.